DETAILED ACTION
	In Application filing on 07/15/2019 Claims 1- 20 are pending. Claims 1- 20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2019, 06/24/2020, and 06/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest an ice maker as claimed in claims 1- 2 and 6- 7, wherein based on joining of the upper portions and the lower portions of the plurality of ice making chambers at the second position, a first water escape passage is defined between the curved portion of the circumferential wall and the curved wall of the upper tray body.
	The closest reference, Lee, fails to meet the claimed limitation because although Son in view of Lee render Claims 1- 2 and 6- 7 obvious, Lee explicitly requires there be no gap between the curved portion of the circumferential wall and the curved wall of the upper tray body (see Col. 6 lines 15- 28 “when the lower tray 12 is rotated, the rotation guide part 133 of the in contact with the rotation guide part 116 of the upper tray 11”) (emphasis added).
	Similarly, Fig. 8 of Son displays no gap between the portion (125a) of the circumferential wall and the wall (113a) of the upper tray body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 11- 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0014536 A1 (“Son”).
	Regarding claim 1, Son teaches an ice maker comprising:
	an upper assembly (110) comprising an upper tray that defines upper portions of a plurality of ice making chambers (Fig. 3, 6- 7 and [0048, 0055, 0057] teach upper tray 110 defining recessed parts 113); and
	a lower assembly located vertically below the upper assembly and configured to rotate relative to the upper assembly (Fig. 3, 6- 7 and [0048] teach lower tray 120 including tray body 123 located vertically below the upper tray 110 and Figs. 13- 14 and [0056, 0062] teach the lower tray being rotatable), the lower assembly comprising:
[0054], that is configured to contact the water received through the water receiving hole, and that defines lower portions of the plurality of ice making chambers (Figs. 9- 12 and [0082]); and
		a lower support (121) that is configured to receive the lower tray (123) ([0050] and Fig. 3) and that is configured to restrict an outward expansion of the lower portions of the plurality of ice making chambers (Fig. 8 and [0057, 0076, 0084]),
	wherein each of the plurality of ice making chambers is configured to:
		based on rotation of the lower assembly to a first position relative to the upper assembly, receive water through the water receiving hole (Figs. 9- 12 and [0056, 0062, 0082]), and 
		based on joining of the upper portions and the lower portions of the plurality of ice making chambers at a second position different from the first position, generate an ice piece within an ice making chamber among the plurality of ice making chambers (Figs. 9- 12 and [0082- 0085]),
	wherein the lower tray comprises:
		a lower tray body (123) that defines the lower portions of the plurality of ice making chambers, the lower portions of the plurality of ice making chambers being configured to hold a first volume of water (Figs. 8- 12 and [0082- 0085])
		a circumferential wall (125a) that extends upward from the lower tray body, that is configured to, based on the lower assembly being at the first position, come in contact with and hold a second volume of water above the first volume of water, and that is configured to, based on the lower assembly being at a second position, vertically overlap at least a portion (113a) of the upper tray (Fig. 8 and [0057, 0077]), and
		wherein the plurality of ice making chambers are configured to, based on joining of the upper portions and the lower portions of the plurality of ice making chambers at the Figs. 8- 12 and [0057, 0077]).

Regarding claim 9, Son teaches the plurality of ice making chambers comprise a first ice making chamber and a second ice making chamber that are arranged in a direction parallel to a rotation axis of rotation of the lower assembly relative to the upper assembly (Figs. 3- 4),
wherein at least a portion of the circumferential wall (125a) extends vertically upward from an upper surface of the lower tray body (Figs. 3, 8),
wherein the circumferential wall comprises a first circumferential wall located at the first ice making chamber and a second circumferential wall located at the second ice making chamber (Figs. 3, 8 and [0057]), and
wherein a vertical distance between the upper surface of the lower tray body and an upper end of the first circumferential wall is less than or equal to a vertical distance between the upper surface of the lower tray body and an upper end of the second circumferential wall (Figs. 3, 8 display the distances between the upper surface of the lower tray body 123 and the upper end of lower protrusion 125a being equal for each of the plurality of spherical ice molds).

Regarding claim 11, Son teaches the lower support (121) defines a lower support opening configured to receive the lower tray (Fig. 3 and [0050- 0051]), and wherein an upper end of the lower support (121) is configured to be coplanar with an upper end of the lower tray (123) based on the lower tray being received in the lower support (Figs. 3, 8).

Regarding claim 12, Son teaches the lower support (121) comprises: a lower plate that extends horizontally, that is located at an upper end of the lower tray body, and that defines a lower support opening configured to receive the lower tray (Fig. 3 displays a horizontal shoulder region of tray case 121 having seat part 121a to receive tray body 123); and a wall portion that extends upward from the lower plate and that is configured to face the circumferential wall of the lower tray based on the lower tray being received in the lower support ([0051] and Fig. 3 teach the tray case 121 having a wall extending upward from the horizontal shoulder region of the tray case 121 which would face the lower protrusion 125a when tray body 123 is sitting in the case 121).

Regarding claim 13, Son teaches the lower tray further comprises a coupling protrusion that protrudes horizontally from the circumferential wall and that is configured to insert into a coupling slit defined at the wall portion of the lower support (Fig. 8 displays a portion which horizontally protrudes from protrusion 125a which is inserted into a slit defined by tray cover 126 and case 121), and wherein the coupling protrusion is configured to, based on being inserted into the coupling slit, protrude outward of the wall portion of the lower support (Fig. 8).

Regarding claim 14, Son teaches an upper surface of the lower tray defines, based on the lower assembly being located at the first position relative to the upper assembly, a first angle with respect to a lower surface of the upper tray (Figs. 9- 12 display the upper surface of lower tray capable of being at a first angle with respect to the lower surface of upper tray), and
the upper surface of the lower tray defines, based on the lower assembly being located at the second position relative to the upper assembly, a second angle with respect to the lower surface of the upper tray, the second angle being less than the first angle (Figs. 9- 12 display the upper surface of lower tray capable of being at a second angle, less than the first angle, with respect to the lower surface of upper tray).

Regarding claim 15, Son teaches the first angle is less than 10 degrees (Figs. 9- 12 display the upper surface of lower tray capable of being at a first angle, less than the 10 degrees, with respect to the lower surface of upper tray).

Regarding claim 16, Son teaches the upper tray is made of a flexible material [0062], and wherein the upper assembly further comprises:  an upper case (111, 112) located vertically above the upper tray (113); and an upper support (126) located vertically below the upper tray (113) and configured to couple the upper tray (113) to the upper case (111, 112) ([0052] via parts 112 and 140), the upper support defining a plate opening configured to allow a bottom portion of the upper tray to pass through based on the upper tray being coupled to the upper case (Fig. 3 within part 112 is an opening which allows for cells 113 to pass therethrough).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2- 8, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0014536 A1 (“Son”), as applied to claim 1, further in view of USP 9581372 (“Lee”).
	Regarding claim 2, Son does not explicitly teach the circumferential wall comprises: a vertical portion that extends vertically from an upper surface of the lower tray body; and a curved portion that extends laterally toward a rotation axis of rotation of the lower assembly relative to the upper assembly.
	Lee teaches a circumferential wall (13) comprises: a vertical portion (132) that extends vertically from an upper surface of the lower tray body (Col. 6 lines 15- 28 and Figs. 5- 9); and a curved portion (133) that extends laterally toward a rotation axis of rotation of the lower assembly relative to the upper assembly (Col. 6 lines 15- 28 and Figs. 5- 9).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the circumferential wall of Son to incorporate the vertical portion and curved portion as taught by Lee motivated by matching the curvature of the rotation guide part of an upper such that when the lower tray is rotated, the curved portion is rotated in contact with the rotation guide part of the upper tray (Lee - Col. 6 lines 15- 28).

	Regarding claim 3, Son does not explicitly teach a horizontal distance from a center of the ice making chamber to an outer end of the curved portion is greater than a horizontal distance from the center of the ice making chamber to an outer end of the vertical portion.
	Lee teaches a horizontal distance from a center of the ice making chamber to an outer end of the curved portion is greater than a horizontal distance from the center of the ice making chamber to an outer end of the vertical portion (Fig. 5 displays an outer end of the rotation guide part 133 is further from a center than the hook part 132; See also Figs. 6- 9).


Regarding claim 4, Son teaches the lower tray further comprises a horizontal extension part (126) that extends horizontally outward from an interface between the lower tray body and the circumferential wall (Figs. 3, 8 and [0078]).

Regarding claim 5, Son does not explicitly teach a distance between an upper end of the vertical portion and the horizontal extension part is greater than or equal to a distance between an upper end of the curved portion and the horizontal extension part.
Lee teaches a distance between an upper end of the vertical portion (top of 132) and the horizontal extension part (143) is greater than or equal to a distance between an upper end of the curved portion (top of 133) and the horizontal extension part (143) (Fig. 8 displays the respective distances are substantially equal).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the circumferential wall of Son to incorporate the vertical portion and curved portion as taught by Lee motivated by reasons set forth in claim 2.

Regarding claim 6, Son does not explicitly teach the upper tray comprises: a horizontal extension part; and an upper tray body that extends downward from the horizontal extension part and that defines an inner surface of the upper portions of the plurality of ice making chambers, the inner surface having a hemispherical shape.
Lee teaches the upper tray (11) comprises: a horizontal extension part (Fig. 6 displays a horizontal extension part located just below where the number 11 is located); and an upper tray body that extends downward from the horizontal extension part (Fig. 8) and that Fig. 6 and Col. 4 lines 44- 47), the inner surface having a hemispherical shape (Fig. 6 and Col. 4 lines 44- 47).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the horizontal extension part of Son to with the horizontal extension part of Lee because this is a substitution of equivalent elements yielding predictable results. Both horizontal surfaces function to connect the hemispherical upper molds to a support.

Regarding claim 7, Son does not explicitly teach the upper tray body comprises: a vertical wall that defines a first portion of an outer surface of the upper tray body, the first portion extending in a vertical direction from the horizontal extension part; and a curved wall that defines a second portion of the outer surface of the upper tray body, the second portion having a curved shape extending toward the rotation axis.
Lee teaches the upper tray body comprises: a vertical wall that defines a first portion of an outer surface of the upper tray body, the first portion extending in a vertical direction from the horizontal extension part (Fig. 8 displays an outer wall of upper cells 113 being a vertical wall extending from the horizontal extension part); and a curved wall that defines a second portion of the outer surface of the upper tray body, the second portion having a curved shape extending toward the rotation axis (Fig. 8 and Col. 6 lines 15- 28 teach a curved wall at the curved outer surface of the rotation guide part 116).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Son to incorporate the vertical portion and curved portion as taught by Lee motivated by reasons set forth in claim 2.

Regarding claim 8, Son does not explicitly teach the vertical portion of the lower tray body is configured to, based on the lower assembly being at the first position, hold at least a 
Lee teaches the vertical portion of the lower tray body is configured to, based on the lower assembly being at the first position, hold at least a portion of the second volume of water in a space between the vertical wall of the upper tray body and the vertical portion of the lower tray body, and wherein the curved portion is configured to, based on the lower assembly being at the first position and the second position, vertically overlap at least a portion of the curved wall of the upper tray body (Fig. 5- 9 and Col. 6 lines 15- 28).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Son to incorporate the vertical portions and curved portions as taught by Lee motivated by reasons set forth in claim 2.

Regarding claim 10, Son does not explicitly teach the circumferential wall comprises: a first portion that extends vertically from a first portion of an upper surface of the lower tray body by a first length; and a second portion that extends vertically from a second portion of the upper surface of the lower tray body by a second length different from the first length.
Lee teaches the circumferential wall comprises: a first portion that extends vertically from a first portion of an upper surface of the lower tray body by a first length; and a second portion that extends vertically from a second portion of the upper surface of the lower tray body by a second length different from the first length (Figs. 6- 8 display the parts 133 and 132, where both parts 132, 133 extend vertically from an upper surface of lower tray body 14 but the part 132 extends vertically a greater distance than part 133).


Regarding claim 17, Son does not explicitly teach the circumferential wall of the lower tray is configured to, based on the lower assembly being at the first position, vertically overlap a first area of an outer surface of the upper tray, and wherein the circumferential wall of the lower tray is configured to, based on the lower assembly being at the second position, vertically overlap a second area of the outer surface of the upper tray, the second area being greater than the first area.
Lee teaches the circumferential wall of the lower tray is configured to, based on the lower assembly being at the first position, vertically overlap a first area of an outer surface of the upper tray, and wherein the circumferential wall of the lower tray is configured to, based on the lower assembly being at the second position, vertically overlap a second area of the outer surface of the upper tray, the second area being greater than the first area (Figs. 6- 8 display the parts 132, 133 capable of vertically overlapping different areas as the lower tray is rotated with respect to the upper tray).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Son to incorporate the vertical portions and curved portions as taught by Lee motivated by reasons set forth in claim 2.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0014536 A1 (“Son”), as applied to claim 1, further in view of US 2015/0021458 A1 (“Zorovich”) and US 2009/0026349 A1 (“Shoukyuu”).
Regarding claim 18, Son teaches the upper and lower trays being formed of a flexible material [0054, 0062] and the ice maker further comprises a heater (161) that contacts the upper tray and is configured to supply heat to the upper portions of the plurality of ice making chambers (Figs. 11- 12 and [0064, 0080]).
Son does not explicitly teach the upper and lower trays being made of silicone and a direct current heater.
Zorovich teaches the upper and lower trays being formed of silicone [0022, 0026].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the elastic material of the upper and lower trays with silicone as taught by Zorovich because this is a substitution of equivalent elements yielding predictable results. Both references teach the trays/molds functioning to form spherical ice cubes.
Shoukyuu teaches a direct current heater (4) ([0005] teaches when current flows to heater, the ice melts at the portion contacting ice making tray 1, and the formed ice is discharged from ice making tray 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the heater of Son with the direct current heater as taught by Shoukyuu because this is a substitution of equivalent elements yielding predictable results. Both references teach the heaters functioning to assist in removal of a formed ice product from the ice tray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744